IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT
                                             _______________

                                               m 99-20775
                                             _______________



                                            REFUGIO RAMOS,
                                                                 Plaintiff-Appellant,
                                                  VERSUS

                                          COASTAL MART, INC.,
                                                                 Defendant-Appellee.


                                      _________________________

                              Appeal from the United States District Court
                                  for the Southern District of Texas
                                           (H-98-CV-509)
                                   _________________________

                                                April 4, 2000


Before REAVLEY, SMITH, and                                Mart’s motion for summary judgment. The
  EMILIO M. GARZA, Circuit Judges.                        court correctly found that Ramos suffered no
                                                          “adverse employment action” as required by
PER CURIAM:*                                              the ADA. The court also explained why
                                                          Ramos posed a direct threat to the health or
   Refugio Ramos, who suffered from HIV,                  safety of others in the workplace. The court
sued his former employer, Coastal Mart, Inc.              noted that Ramos’s history of seizures
(“Coastal Mart”), under the Americans with                exposed him to frequent bleeding, an unusual
Disabilities Act (“ADA”) and title VII and also           situation that posed the threat of exposure to
asserted various state causes of action. Ramos            Ramos’s body fluids on the part of other
claimed that Coastal Mart subjected him to                employees. The court also established that
different terms and conditions of employment              Ramos was not the subject of outrageous or
and adversely segregated him because of his               extreme conduct, which is required to establish
disability.                                               intentional infliction of emotional distress.

   The district court properly granted Coastal               The judgment is AFFIRMED, essentially
                                                          for the reasons given by the district court.

     * Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.